Citation Nr: 1139803	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  05-03 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for Type 2 diabetes mellitus with diabetic nephropathy, from May 5, 2008.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robin M. Webb, Attorney at Law


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1952 to October 1955, from June 1958 to July 1958, and from January 1965 to September 1982.

These claims come before the Board of Veterans' Appeals (Board) on appeal of January 2002 and April 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Cheyenne, Wyoming and Waco, Texas.

The Veteran appealed the Board's January 2007 decision to the U.S. Court of Appeals for Veterans Claims (hereinafter referred to as "the Court").  In that litigation, a Joint Motion for Remand was filed by the Veteran and the VA General Counsel.  In an Order of June 2008, the Court vacated the Board's decision and remanded the matter, pursuant to the joint motion.  The Veteran's claim was subsequently remanded by the Board during October 2008.  After completing the development indicated in the remand, the claim was returned to the Board, and in January 2010, the Board continued the denial of the claim.  The Veteran appealed the Board's January 2010 decision to the Court.  Again, a Joint Motion for Remand was filed by the Veteran and the VA General Counsel.  In an Order of September 2010, the Court vacated the Board's decision and remanded the matter to the Board, pursuant to the joint motion.  In February 2011, the Board again remanded the matter for further development.

In January 2010, the Veteran's attorney submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Concerning the claim for an increased rating in excess of 20 percent for his Type 2 diabetes mellitus with diabetic nephropathy, from May 5, 2008, the Board recognizes that this claim has already been through multiple remands, and this additional remand will, regrettably, further delay an appellate decision on the matter on appeal.  However, remand is required to comply with the Court's Order and to address the concerns raised by the parties in the Joint Motion.

In the Joint Motion, the parties recognized that in the October 2008 Board remand, a VA examination was requested to determine the severity of the Veteran's diabetes mellitus, to include any complications such as diabetic nephropathy.  The examiner was also requested to describe whether the Veteran had nephropathy, to include symptoms such as constant albumin or recurring albumin with hyaline and granular casts or red blood cells, or transient or slight edema or hypertension.

The Veteran was examined in August 2009.  However, the examiner indicated that the hospital was "very rural," and they did not have the expertise to answer the question regarding albumin.  The examiner opined that to obtain the requested information, the examination would need to be conducted by a nephrologist.  In February 2011, the Board remanded this matter so that the Veteran could receive the necessary examination from a nephrologist.  This examination has not yet been conducted.

A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As the Veteran has not received the examination requested in the February 2011 Board remand instructions, additional remand is required to afford the Veteran an examination by a nephrologist.

Additionally, the Veteran's attorney has indicated that the Veteran has received treatment from VAMC Marion, Illinois, from October 2006 through May 2010, and treatment from VAMC Poplar Bluff, Missouri, from August 2009 through the present.  These records have not been associated with the claims file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, on remand, the RO should obtain these records, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Concerning the claim for a TDIU, the Board notes that the Veteran unadjudicated claim for TDIU was referred to the RO/AMC in a January 2007 decision.  It does not seem as though such claim has been adjudicated as of yet by an Agency of Original Jurisdiction (AOJ).  Thus, the issue is remanded for appropriate development and adjudication.

The Board additionally notes that the Veteran credibly ascertains, and the claims file tends to support, that the development ordered in the January 2007 Board remand concerning service connection and increased rating claims was closed out during July 2008, subsequent to a rating decision granting service connection for prostatitis, and possibly was sent to the Waco RO.  If, in fact, development and readjudication as indicated in the January 2007 Board remand is outstanding, such must be completed prior to adjudication of the Veteran's claim for TDIU, as the adjudication of these other issues is inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should obtain VA treatment records from the VAMC in Marion, Illinois, dating from October 2006 through May 2010, and from December 2010 through the present.  The RO should also obtain VA treatment records from the VAMC in Poplar Bluff, Missouri, dating since August 2009.

2.  The RO should ascertain that all development ordered in the January 2007 Board remand has been accomplished with re-adjudication of all issues, supplying a Supplemental Statement of the Case to the Veteran if necessary.

3.  The RO should develop the Veteran's claim for TDIU to the extent found necessary by the AOJ, to include supplying the Veteran with all required notices, requesting information concerning past employers, and a VA examination to determine unemployability.

4.  The Veteran should be scheduled for an appropriate VA examination for the purpose of evaluating the severity of the Veteran's service-connected diabetes mellitus.  All indicated tests and studies are to be performed.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the examiner's report.  Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

The examiner is specifically requested to address whether the Veteran's activities must be regulated to control his diabetes, and whether the Veteran's diabetes causes episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations or visits to a diabetic care provider, and the frequency of any such hospitalizations or visits.

5.  The Veteran should also be scheduled for an appropriate VA examination by a nephrologist for the purpose of evaluating whether the Veteran has diabetic nephropathy.  All indicated tests and studies are to be performed.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the examiner's report.  Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

The nephrologist is requested to address whether the Veteran has symptoms such as constant albumin or recurring albumin with hyaline and granular casts or red blood cells.

6.  The Veteran must be given adequate notice of the date and place of any requested examination(s).  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

7.  After completion of the above and any additional development deemed necessary, any issue remaining on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


